Exhibit 1.1 XL Capital Ltd 10.75% Equity Security Units Class A Ordinary Shares Underwriting Agreement July 29, 2008 Goldman, Sachs & Co. UBS Securities LLC As representatives of the several Underwriters named in Schedule I hereto c/o Goldman, Sachs & Co. 85 Broad Street New York, NY 10004 c/o UBS Securities LLC 677 Washington Boulevard Stamford, CT 06901 Ladies and Gentlemen: XL Capital Ltd, a Cayman Islands exempted limited company (the  Company ), proposes, subject to the terms and conditions stated herein, to issue and sell to the Underwriters named in Schedule I hereto (the  Underwriters ) an aggregate of (1) 20,000,000 of its 10.75% Equity Security Units (the  Firm Units ) and, at the election of the Underwriters on the terms described in Section 2 below, up to 3,000,000 additional 10.75% Equity Security Units (the  Optional Units  and, together with the Firm Units, the  Units ) and (2) 125,000,000 shares (the  Firm Shares ) and, at the election of the Underwriters on the terms described in Section 2 below, up to 18,750,000 additional shares (the  Optional Shares ) of the Companys Class A Ordinary Shares, par value $0.01 per share ( Stock ) (the Firm Shares and the Optional Shares that the Underwriters elect to purchase pursuant to Section 2 hereof being collectively called the  Shares ). Each Unit has a stated amount of $25 and will initially consist of (a) a purchase contract pursuant to which the Company agrees to sell and the holder agrees to purchase, for $25, a number of shares of Stock on August 15, 2011 (collectively, the  Purchase Contracts ) to be determined by the settlement rate set forth in the Purchase Contract Agreement (as defined below) and (b) a 1/40, or 2.5%, ownership interest in a senior note of the Company (collectively, the  Underlying Notes ) due August 15, 2021 with a principal amount of $1,000. Any references in this Agreement to you relate to Goldman, Sachs & Co. and UBS Securities LLC as representatives (the  Representatives ) of the several Underwriters. 1 The terms and rights of the Units shall be as specified in this Agreement and in or pursuant to (1) the Purchase Contract Agreement, to be dated August 5, 2008 (the  Purchase Contract Agreement ), between the Company and The Bank of New York, as purchase contract agent (the  Purchase Contract Agent ), (2) the indenture, dated June 2, 2004, and the fifth supplemental indenture relating to the Underlying Notes, to be dated August 5, 2008, in each case, between the Company and The Bank of New York, as trustee (collectively, the  Indenture ), (3) the Purchase Contracts, (4) the pledge agreement, to be dated August 5, 2008, among the Company, the Purchase Contract Agent and The Bank of New York, as collateral agent, custodial agent and securities intermediary (the  Pledge Agreement ), (5) the Underlying Notes and (6) the remarketing agreement to be entered into among the Company, the Purchase Contract Agent and a nationally recognized investment bank, as Remarketing Agent (the  Remarketing Agreement ). In connection with the offering and sale of the Units and the Shares, the Company and certain of its subsidiaries have entered into a Master Commutation, Release and Restructuring Agreement, dated as of July 28, 2008 (the  Commutation Agreement ), among (i) the Company, XL Insurance (Bermuda) Ltd ( XLI ), XL Reinsurance America Inc. ( XLRA ), X.L. Global Services, Inc., XL Services (Bermuda) Ltd and X.L. America, Inc., (ii) Security Capital Assurance Ltd ( SCA ), XL Financial Assurance Ltd., XL Capital Assurance Inc., XL Financial Administrative Services Inc., SCA Bermuda Administrative Ltd., XL Capital Assurance (U.K.) Limited and certain portfolio trusts that are affiliates of XL Capital Assurance Inc. that may become party thereto and (iii) the counterparties to credit default swap agreements with XL Capital Assurance Inc. and its affiliates that may become party thereto (the  Consenting CDS Counterparties ), and other agreements with SCA, certain credit default swap counterparties and others in connection with the termination of reinsurance agreements and guarantees between the Company and certain of its subsidiaries with SCA and certain subsidiaries of SCA (such agreements to which the Company and/or its subsidiaries are a party, including the Commutation Agreement, are collectively referred to as the  SCA Agreements ). Pursuant to the SCA Agreements, the Company will pay to SCA $1.775 billion in cash and will issue 8,000,000 shares of Stock (the  SCA Shares ) to SCA. The various transactions contemplated by the SCA Agreements are hereinafter collectively referred to as the  Commutation Transaction . The Company intends to exercise a put option (the  Put Option Exercise ) under the terms of a Put Option Agreement, dated as of July 11, 2003 (the  Put Option Agreement ), which the Company entered into in connection with the Companys Mangrove Bay contingent capital facility. Pursuant to the Put Option Exercise, the Company will issue 20,000,000 Series C Preference Ordinary Shares (the  Preference Shares ) to a trust in return of approximately $500 million. The Company expects to receive the proceeds from the Put Option Exercise concurrently with the closing of offering and sale of the Units and Shares or shortly thereafter. The Put Option Exercise and related transactions are hereinafter collectively referred to as the  Put Option Transaction . Concurrently with the closing of the offering and sale of the Units and the Shares, the Company intends to call for redemption all $255 million aggregate principal amount of X.L.
